Citation Nr: 1712437	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction was subsequently transferred to the Columbia, South Carolina RO.

In his April 2012 substantive appeal, the Veteran requested a Travel Board hearing.  On April 6, 2012, the Veteran was sent a letter from VA informing him that he was being placed on the Travel Board hearing waiting list.  The letter went on to explain the other hearing options available to him in the event he did not want to wait for a Travel Board hearing.  Boxes were provided in the letter next to each option, which allowed the Veteran to check which, if any, hearing option he preferred.  The Veteran returned the letter to VA on April 10, 2012, having checked the box stating, "I want to withdraw my request for a Board of Veterans' Appeals hearing.  Please forward my case to the Board of Veterans' Appeals without further delay."  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2016). 

In August 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO originally granted service connection for PTSD as 10 percent disabling in the March 2011 rating decision, effective October 28, 2010.  In April 2011, the Veteran submitted a notice of disagreement and requested his claim be reviewed by a decision review officer (DRO).  The RO denied a rating in excess of 10 percent in its February 2012 statement of the case, and the Veteran appealed the issue in April 2012.  The DRO reviewed the evidence and increased the rating to 30 percent, throughout the period of the claim, in a July 2012 supplemental statement of the case (SSOC).  As this action did not satisfy the Veteran's appeal, the issue was certified to the Board in February 2013.  Upon the above-noted Board remand, the Veteran underwent a VA examination in October 2014 to assess the current severity of his PTSD.  In November 2014, the RO issued a second SSOC continuing the 30 percent rating.  As the Veteran has not received a total grant of the benefit sought on appeal, the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD has more nearly approximated reduced reliability and productivity due to such symptoms as impaired memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

Throughout the entire appeal period, the Veteran's PTSD has warranted a disability rating of 50 percent, but not higher.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).









REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a November 2010 letter, prior to the March 2011 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran has been obtained.  In addition, the Veteran was afforded VA examinations to assess his PTSD in February 2011 and October 2014.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased in severity since his most recent examination.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130. 

According to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, and self-care, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.  Id.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran began treating his PTSD in 2010 at the New Bedford, Massachusetts VA medical center (VAMC).  A November 2010 physical reveals the Veteran screened positive for PTSD based on a screening test, in which he reported having nightmares, intrusive thoughts, and avoidance of memories, hypervigilance, as well as numbness and detachment from social activities.  The Veteran also reported feelings of hopelessness about the present and future but denied any suicidal ideation.  Later that month, the Veteran underwent a comprehensive mental health consult.  The Veteran reported the above-noted symptoms as well as being triggered by loud noises, distrusts of civilians, jumpiness, recalling the smell of burning bodies and death, periods of depression or depressed mood, emotional eating, decreased motivation and energy, and only feeling safe in isolation.  Additionally, the examiner noted the Veteran had been retired for four years due to "significant stress at work due to difficulties with supervisor."  The examiner also noted the Veteran appeared anxious and agitated when he entered the exam room and did not feel comfortable sitting in the usual chair near the door but requested a chair where he could easily see the door and window.  Similarly, a December 2010 mental health note reveals the Veteran reported it was a bad time of the year as his close friend was killed in Vietnam in December.  The Veteran continued to report frequent recollections of the war, social avoidance and mistrust, irritability, hypervigilance, insomnia, anxiety, and sleep problems.  However, he reported being involved with the local veterans' organizations and delivered turkeys to needy veterans over the holidays.  The examiner noted the Veteran's mood was depressed and anxious, as was his affect. 

During the February 2011 VA examination, the examiner reviewed the Veteran's medical records and c-file.  The examiner noted progress notes from November and December 2010, as well as July 2002, which indicated chronic PTSD, and chronic depressive disorder.  The Veteran denied a history of inpatient psychiatric treatment, but did report receiving outpatient psychiatric treatment since November 2010.  He also reported he consumed one to two drinks on holidays and special occasions, but reported drinking heavily from 1968 to the early 1980s.  The Veteran is currently married to his wife since 1969 but reported leaving her two times in the 1970s and early 1980s.  They have two children, with whom he reported to have good relationships.  The examiner noted no legal or criminal history, as well as the Veteran's 20-year employment with the US Postal Service.  Since his retirement, the Veteran has not been employed.  The examination report indicates the Veteran was generally sleeping six to six and a half hours per night.  He was able to do chores and housework, as well as go shopping and drive.  He was also capable of handling his bills and finances.  The Veteran planned RV trips during camping season, read for relaxation, went for walks and occasionally took a day trip.  He identified no other interests or hobbies.  The examiner further noted the Veteran drove himself to the appointment, was dressed casually, appeared to have good hygiene, had good eye contact, and easily developed rapport.  Additionally, the examiner noted the Veteran was alert and oriented in all spheres, had clear speech and congruent affect.  However, the Veteran described his mood as anxious.  He denied any delusions, hallucinations, suicidal or homicidal ideations.

However, the Veteran reported having few to no friends.  The examiner noted the Veteran enjoyed dining out at least once a month with his wife but otherwise never socialized with others.  The examination report reveals the following psychiatric symptoms: nightmares, two to three times a week before treatment; seeing flashes and smoke when it was dark, which occurred twice every six months after beginning treatment.  He also noted unwanted thoughts of traumatic experiences, hypervigilance, and suspiciousness.  The Veteran also stated he avoided crowds and social interactions other than weekly breakfast with some fellow veterans on Sundays.  The Veteran also acknowledged having survivor's guilt.  The examiner opined the Veteran experienced mild to moderate occupational and social impairment due to PTSD symptoms, but they seemed to be well-managed by medication and treatment.

A mental health note from March 2011 reveals the Veteran continued to report symptoms of survivor's guilt, sleep problems, intrusive thoughts and memories, and social isolation.  He also reported being disappointed with the examiner who conducted his VA examination in February 2011.  The Veteran stated taking Lexapro "really takes the edge off."  He also reported going to a counselor and "found it opened up a lot."  The examiner noted "he is fearful of going back and is very guarded about 'opening up'" with the counselor.  At the time, the Veteran was planning to move to Myrtle Beach, Florida, to live near his daughters and grandchildren.  The examiner noted the Veteran was anxious, stating he "sits on edge of sofa preferring to sit against window wall."  The examiner also noted his thinking was often circular and felt ambivalent about seeing himself as psychologically wounded, but admitted to struggling with his symptoms.  The Veteran was particularly anxious during that consult as he reported his symptoms increasing in severity during the winter due to the anniversary of his buddy's death as well as the start of the TET offensive in Vietnam, during which he was stationed at Khe Sahn.  The Veteran also reported his symptoms affected his employment.  He stated he was in "the Guard for a while" but quit after 17 years due to his symptoms.  He also reported he was fired from the postal service because he was "too slow."  He was re-hired by the postal service and worked there for 25 years, although he also reported significant stress due to difficulties with his supervisor.  The Veteran also reported having a lot of resentment and road rage. 

During a July 2012 mental health consult, the examiner noted the Veteran sat on a sofa facing a window.  Although the Veteran appeared less anxious, the examiner noted his mood was depressed and his thinking was circular.  At that time the Veteran was still using Sertraline and Trazodone to treat his anxiety, but was not getting enough sleep.  Likewise, a mental health note from that same month indicates the Veteran was still struggling with anxiety, depression, social avoidance and mistrust despite seeing a reduction in symptoms when taking medications.  

In a February 2013 statement, the Veteran stated the medications helped, but were not a cure for his symptoms.  He went on to say he still experienced "blow-ups, nightmares, anxiety, impatience, and unwarranted anger."

During a March 2013 mental health consult, the examiner noted the Veteran was wringing his hands and bouncing his leg much more, and seemed very anxious.  A contact note from August 2014 indicates the Veteran had seen improvement after moving to South Carolina.  The Veteran reported he was happy to be close to his daughters.  He also reported he attended a 50th anniversary service reunion and was an active member of two veterans' service organizations.  

During the Veteran's second VA examination, in October 2014, the examiner reviewed the Veteran's medical records and c-file.  The Veteran's wife was also present during the evaluation.  Since the previous examination in February 2011, the Veteran remained married to his wife and reported having good relationships with his daughters.  He additionally reported spending time golfing, exercising, "going to the tavern" with his daughter to watch sports, traveling to Disney World with his family, and attending the 50-year boot camp reunion.  The examiner noted the Veteran was prescribed sertraline and trazodone as treatment.  During the evaluation, the Veteran reported his symptoms were "not bad" but was worried about the winter as that is when several of his service stressors occurred.  He continued to report survivor's guilt, as well as impatience and being "cross and nervous."  The Veteran's wife reported he was more easily startled than in the past.  The examiner noted the following significant psychiatric symptoms: intrusive distressing memories of traumatic events; recurrent nightmares of the traumatic events; intense or prolonged psychological distress at exposure to internal or external cues with marked physiological reactions; avoidance of distressing memories or feelings about the traumatic events; exaggerated negative beliefs or expectations about himself or others, such as "no one can be trusted" or "the world is completely dangerous"; survivor's guilt; irritable behavior  with little or no provocation; hypervigilance; exaggerated startle response; and sleep disturbance. Additionally, the examiner noted these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner further noted the Veteran presented symptoms of anxiety and memory loss.  

After careful review of the record, the Board finds the Veteran's social and occupational impairment more closely approximates the schedular criteria for a 50 percent evaluation throughout the entire appeal period.  The record makes clear the Veteran experienced PTSD symptoms since his return from service although he largely ignored them until 2010 when he first sought treatment.  Particularly, the Veteran's depression, anxiety, social isolation, mistrust, and irritability reduced his reliability and productivity.  Although he had retired by the time he sought treatment for his PTSD, the Veteran reported he retired early due to his symptoms.  The records shows he consistently reported retiring early because his irritability and anxiety were making it difficult for him to maintain his performance, and also caused difficulties with his supervisor.  Throughout his treatment, the Veteran has consistently reported his PTSD symptoms to be irritability, depression, intrusive thoughts and memories, chronic sleep problems, nightmares, social isolation from almost all people except for family and other veterans, hypervigilance, mistrust, concentration problems, and feelings of detachment.  Although his symptoms improved with the use of medications, the record indicates anxiety, hypervigilance, mistrust, depression, poor sleep, and social isolation remain a problem for the Veteran.  Particularly, his symptoms seem to worsen during the winter as it corresponds with several traumatic experiences in service such as the death of his close childhood friend and the beginning of the TET offensive, in which he partook briefly before being discharged.  Indeed, at his latest VA examination in October 2014, the examiner noted the above-mentioned symptoms were still present, as well as impaired impulse control and memory loss.  While the Veteran seems to have improved by moving to South Carolina to be closer to his family, his symptoms tend to worsen outside of the close family support system.  He consistently reports hypervigilance when he is out in public places.  Despite having a solid family support system, the Veteran has few to no social friends and avoids socializing with people who are not veterans.  The Veteran's PTSD symptoms are of such a nature, severity, and frequency as to cause occupational and social impairment with reduced reliability and productivity.  As such, and resolving all doubt in the Veteran's benefit, the Board finds an initial disability rating of 50 percent for PTSD is warranted. 

The Board notes that a rating higher than 50 percent for PTSD is not warranted because the record does not demonstrate deficiencies in most areas or total impairment that would more nearly approximate a higher schedular evaluation.  At all of his VA examinations the Veteran was appropriately dressed and well-groomed.  Although his mood and affect have varied, the record shows the Veteran has been oriented as to person, place, and time.  His treatment records and his VA examinations indicate he has not experienced any hallucinations or suffered from any delusions at any time.  The Veteran has not reported any suicidal or homicidal ideations and he has never been deemed a danger to himself or others.  Although, at times, his thought process has been circular, his communication has been logical and coherent.  The record also indicates the Veteran has been able to maintain his own hygiene and finances throughout the appeal period.

Based on the foregoing, the Board finds that the nature, severity and frequency of the symptoms suggested by the 70 and 100 percent rating criteria are not shown at any time during the appeal period.  Thus, a disability evaluation in excess of 50 percent is not warranted.

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability rating determined above.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the severity has fluctuated significantly during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the Veteran's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.

The Board has also considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  The Veteran has not contended at any time that he is unable to secure and follow any substantially gainful occupation due to his PTSD or other service-connected disabilities.  Based on the foregoing, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case.











ORDER

An evaluation of 50 percent, but not higher, for PTSD is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


